Name: Commission Regulation (EEC) No 1663/80 of 27 June 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 165/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1663/80 of 27 June 1980 altering the monetary compensatory amounts . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 101 1 /80 (2), and in particular Article 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on the obligatory adjustments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (J), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 1541 /80 ( 5); Whereas on 1 July 1980 the 1980/81 marketing year for sugar and isoglucose begins ; whereas it is necessary to take account, as from that date, of the new prices for sugar and isoglucose for the purpose of calculating monetary compensatory amounts applicable to products in the sugar and isoglucose sector and to certain goods obtained from agri ­ cultural products and not covered by Annex II to the Treaty ; whereas it is also necessary to take into consideration at the same time that, with effect from 1 July 1980 , the new representative rates , fixed by Council Regulation (EEC) No 878/77 of 26 April 1977 (fc), as last amended by Regulation (EEC) No 1366/80 O, apply in the sugar and isoglucose sector ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 1544/78 ('), lays down that monetary compensatory amounts fixed in advance must be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate needs to have been decided on before the application for the certificate was lodged ; whereas this situation now obtains only in the case of the cereals , poultry breeding and pigmeat sectors ; Whereas Article 2 of Commission Regulation (EEC) No 1516/78 provides for the need to adapt monetary compensatory amounts fixed in advance in the event of an alteration in prices fixed in ECU provided that the refunds and levies are adjusted ; whereas such adjustments have taken place ; whereas MCAs fixed in advance should be adjusted for the sugar and isoglucose sector ; Whereas the above alterations also entail alterations to the coefficients and to the conversion rates appearing in Annexes II and IV to Regulation (EEC) No 2140/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, (') OJ No L 106, 12 . 5 . 1971 , p . 1 . O OJ No L 108 , 26 . 4 . 1980 , p . 3 . (3 ) OJ No L 178 , 1.7 . 1978 , p. 63 . C) OJ No L 106, 29. 4 . 1977, p . 27 . O OJ No L 140 , 5 . 6 . 1980, p . 19 . ( ¢) OJ No L 37 , 7 . 2 . 1978 , p . 5 . (') OJ No L 182 , 5 . 7 . 1978 , p. 7 . ( 4) OJ No L 247 , 1 . 10 . 1979 , p . 1 . 0) OJ No L 156, 23 . 6 . 1980, p . 1 . No L 165/2 Official Journal of the European Communities 1 . 7 . 80 (b) with effect from 1 June 1980 : With regard to the coefficients , the adjustments to be made pursuant to Article 7 (2 ) of Regula ­ lation (EEC) No 243/78 to monetary compensatory amounts fixed in advance appear in Annex IVa. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/79 is amended as follows : (a) with effect from 1 July 1980 : &gt; Parts 7 and 8 and note 6 in Part 1 of Annex I are replaced by those appearing in Annex I to this Regulation, Annexes II and IV are replaced by Annexes II and IV to this Regulation ; Article 2 This Regulation shall enter into force on . the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980 . For the Commission Finn GUNDELACH Vice-President . 7 . 80 Official Journal of the European Communities No L 165/3 ANNEX I PART i Notes (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased  and for the United Kingdom decreased  by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 36-82 121-0 8-34 1-420 1 563 0 30 % or more but less than 50 % 73-64 242-0 16-68 2-840 3 127 0 (a) In trade with non-member countries , the coefficient 1 - 80 shall be applied to the supplementary amounts indicated above. (b) When completing customs formalities, the applicant shall state on the declaration provided for. this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . No L 165/4 Official Journal of the European Communities 1.7. 80 PARTIE 7  PART 7  TEIL 7  PARTE 7 »  DEEL 7  DEL 7 SECTEUR DU SUCRE ET DE L'ISOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CGT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation (') Amounts to be charged on imports and granted on exports (') BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden (') Importi da riscuotere all'importazione e da concedere all'esportazione (') Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen (') BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel (') Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation (') Amounts to be granted on imports and chargea on exports (') BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden (') Importi da concedere all'importazione e da riscuotere all'esportazione (') Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen (') BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel (') Deutschland DM Belgique/ Luxembourg FB/Flux Nederland Fl United Kingdom £ Ireland £ Italia Lit France FF I 2 3 4 5 6 7 8 A. SUCRE  SUGAR  ZUCKER  ZUCCHERO  SUIKER  SUKKER  100 kg  17.01 A (2 ) 6,20 17,6 1,22 0,269 297 17.01 A O 11,18 31,8 2,19 0,485 534 17.01 B (4 ) 9,33 26,6 1,83 0,405 446 par I % de teneur en saccharose et par 100 kg net du produit en cause (')by 1 % of sucrose content and by 100 kg net of that product ( s ) je 1 v . H. Saccharoseeehalt und je 100 kg netto des betreffenden Erzeugnisses (') per I % del tenore ai saccarosio e per 100 kg netti di prodotti in questione C) per 1 % van het gehalte aan saccharose en per 100 kg netto van het bedoelde produkt ( s ) ved hver hele procent saccharoseindhold og ved 100 kg netto af det omhandlede produkt (') 17.02 ex D II ( ¢) 0,1118 0,3180 0,0219 0,0049 5,34 17.02 E 0,1118 0,3180 0,0219 0,0049 5,34 17.02 ex F (') 0,1118 0,3180 0,0219 0,0049 5,34 21.07 F IV 0,1118 0,3180 0,0219 0,0049 5,34 B. ISOGLUCOSE  ISOGLUCOSE  ISOGLUKOSE  ISOGLUCOSIO  ISOGLUCOSE  ISOGLUKOSE  pour 100 kg de matiÃ ¨re sÃ ¨che   for 100 kg on dry matter   je 100 kg Trockenstoff   per 100 kg di materia secca   per 100 kg droge stof   for 1 00 kg tÃ ¸rstof  17.02 D I 21.07 F III 11,18 11,18 31,8 31,8 0,485 0,485 534 534 2,19 2,19 . 7 . 80 Official Journal of the European Communities No L 165/5 (') Aucun montant compensatoire monÃ ©taire n'est appliquÃ © au sucre exportÃ © vers les pays tiers en vertu de l'article 26 du rÃ ¨glement (CEE) n ° 3330/74, et Ã l'isoglucose ex ­ portÃ ©e vers les pays .tiers en vertu de l'article 9 para ­ graphe 7 du rÃ ¨glement (CEE) n ° 1 1 1 1 /77 . (4) Allorquando la resa dello zucchero greggio si discosta da quella della definizione della qualitÃ tipo di cui al regola ­ mento (CEE) n. 431 /68 (GU n. L 89 del 10 . 4 . 1968 , pag. 3), l'importo compensativo monetario Ã ¨ adattato in conformitÃ delle disposizioni dell'articolo 2 del regola ­ mento (CEE) n . 837/68 (GU n . L 151 del 30 . 6 . 1968 , pag. 42).(') No monetary compensatory amount shall be applied tosugar exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 3330/74, and to iso ­ glucose exported to non-member countries pursuant to Article 9 (7) of Regulation (EEC) No 1 1 1 1 /77 . (') Wanneer het rendement van de ruwe suiker verschilt van dat in de definitie van de standaardkwaliteit zoals be ­ doeld in Verordening (EEG) nr. 431 /68 (PB nr. L 89 van 10 . 4 . 1968 , blz . 3), wordt het monetaire compense ­ rende bedrag overeenkomstig de bepalingen van artikel 2 van Verordening (EEG) nr. 837/68 (PB nr. L 151 van 30 . 6 . 1968 , blz . 42) aangepast. (') Kein Ausgleichsbetrag wird angewandt auf Zucker, der gemÃ ¤Ã  Artikel 26 der Verordnung (EWG) Nr. 3330/74 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird , und auf Isoglukose, die gemÃ ¤Ã  Artikel 9 Absatz 7 der Verordnung (EWG) Nr. 1 1 1 1 /77 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird . (4) Hvis udbyttet af rÃ ¥sukker er forskellig fra udbyttet afden standardkvalitet, som er defineret i forordning (EÃF) nr. 431 /68 (EFT nr. L 89 af 10 . 4 . 1968 , s . 3), tilpasses det monetÃ ¦re udligningsbelÃ ¸b i overensstem ­ melse med artikel 2 i forordning (EÃF) nr. 837/68 (EFT nr. L 151 af 30 . 6 . 1968 , s . 42). (') Allo zucchero esportato verso i paesi terzi in virtÃ ¹ dell ' articolo 26 del regolamento (CEE) n. 3330/74 e all'iso ­ glucosio esportato verso i paesi terzi in virtÃ ¹ dell'articolo 9 , paragrafo 7 , del regolamento (CEE) n . 1111 /77 , non si applica alcun importo compensativo monetario . (') Er wordt geen monetair compenserend bedrag toegepast op suiker die overeenkomstig artikel 26 van Verordening (EEG) nr. 3330/74 wordt uitgevoerd naar derde landen , en op isoglucose die overeenkomstig artikel 9, lid 7, van Verordening (EEG) nr. 1111 /77 wordt uitgevoerd naar derde landen . O La teneur en saccharose, y compris la teneur en d'autres sucres calculÃ ©s en saccharose, est dÃ ©terminÃ ©e conformÃ © ­ ment aux dispositions de l'article 7 paragraphe 2 du rÃ ¨ ­ glement (CEE) n ° 837/68 lors d'une importation et con ­ formÃ ©ment aux dispositions de l'article 13 du rÃ ¨glement (CEE) n ° 394/70 lors d'une exportation . (') Intet udligningsbelÃ ¸b finder anvendelse pÃ ¥ sukker, der udfÃ ¸res til tredjelande i henhold til artikel 26 i forord ­ ning (EÃF) nr. 3330/74 , og pÃ ¥ isoglucose, der udfÃ ¸res til tredjelande i henhold til artikel 9, stk. 7 , i forordning (EÃF) nr. 1111 /77 . ( s ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of im ­ ports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') DÃ ©naturÃ © . ( s) Der Gehalt an Saccharose, einschlieÃ lich des Gehalts an anderem als Saccharose berechnetem Zucker, wird bei einer Einfuhr in Ã bereinstimmung mit Artikel 7 Absatz 2 der Verordnung (EWG) Nr. 837/68 und bei einer Aus ­ fuhr mit Artikel 13 der Verordnung (EWG) Nr. 394 /70 bestimmt. Denatured . Denaturiert. Denaturati . Gedenatureerd . Denatureret . ( 5) Il tenore di saccarosio, compreso il tenore di altri zuc ­ cheri calcolati in saccarosio, Ã ¨ determinato conforme ­ mente alle disposizioni dell'articolo 7, paragrafo 2 , del regolamento (CEE) n . 837/68 qualora si tratti di un'im ­ portazione e conformemente alle disposizioni dell'arti ­ colo 13 del regolamento (CEE) n . 394/70 qualora si tratti di un'esportazione. (') Non dÃ ©naturÃ © . Undenatured . Nicht denaturiert . Non denaturati . ( s) Het gehalte aan saccharose, inclusief het in saccharose uitgedrukte gehalte aan andere suikers , wordt bepaald overeenkomstig artikel 7 , lid 2 , van Verordening (EEG) nr. 837/68 bij invoer en overeenkomstig artikel 13 van Verordening (EEG) nr. 394/70 bij uitvoer. Niet gedenatureerd . Ikke denatureret . ( 5 ) Indholdet af saccharose, herunder indholdet af andet som saccharose beregnet sukker, fastsÃ ¦ttes i henhold til bestemmelserne i artikel 7 , stk . 2 , i forordning (EÃF) nr . 837/68 ved indfÃ ¸rsel og i henhold til bestemmelserne i artikel 13 i forordning (EÃF) nr. 394/70 ved udfÃ ¸rsel . ( J ) Lorsque le rendement du sucre brut s'Ã ©carte de celui de la dÃ ©finition de la qualitÃ © type visÃ ©e au rÃ ¨glement (CEE) n ° 431 /68 (JO n" L 89 du 10 . 4 . 1968 , p . 3), le montant compensatoire monÃ ©taire est adaptÃ © conformÃ ©ment aux dispositions de l'article 2 du rÃ ¨glement (CEE) n ° 837/68 (JO n" L 151 du 30 . 6 . 1968 , p . 42). (*) Autres sucres et sirops , Ã l'exclusion du sorbose . Other sugars and syrups excluding sorbose . Andere Zucker und Sirupe, ausgenommen Sorbose . Altri zuccheri e sciroppi , escluso il sorbosio . ( J ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837 /68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). Andere suikers en stropen , met uitzondering van sorbose . Andet sukker og sirup, med undtagelse af sorbose. (7) Sucres de la position 17.01 du tarif douanier commun , caramÃ ©lisÃ ©s . Caramelized sugars falling within heading No 17.01 . Zucker der Tarifnummer 17.01 , karamelisiert. ( 4 ) Weicht das Rendement des Rohzuckers von der in der Verordnung (EWG) Nr. 431 /68 (ABI . Nr. L 89 vom 10 . 4 . 1968 , S. 3) definierten StandardqualitÃ ¤t ab, so wird der WÃ ¤hrungsausgleichsbetrag entsprechend den Bestim ­ mungen des Artikels 2 der Verordnung (EWG) Nr. 837/68 (ABI . Nr. L 151 vom 30 . 6 . 1968 , S. 42) ange ­ paÃ t . Zuccheri della voce tariffaria 17.01 , caramellati . Karamel uit suiker van post 17.01 . Karamel under pos . 17.01 . No L 165/6 Official Journal of the European Communities 1.7 . 80 PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N » 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT Heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 17.04 D I a) 7,29 20,50 1,42 0 2 692 5,50 17.04 D I b) 1 3,69 0 0 0 553 0 17.04 D I b) 2 5,28 15,00 1,03 0 818 0 17.04 D I b) 3 aa) 6,87 19,50 1,34 0 1 082 1,77 17.04 D I b) 3 bb) 7,14 20,50 1,40 0 1 180 1,97 17.04 D I b) 4 8,17 23,00 1,60 0 1 239 1,99 17.04 D I b) 5 8,59 24,50 1,68 0,240 1 070 0 17.04 D I b) 6 9,01 25,50 1,77 0,296 902 0 17.04 D I b) 7 9,14 26,00 1,79 0,358 625 0 17.04 D I b) 8 9,56 27,00 1,87 0,415 \ 457 0 17.04 D II a) 13,39 41,50 2,87 0,193 2 327 4,07 17.04 D II b) 1 11,69 37,00 2,54 0,393 891 0 17.04 D II b) 2 13,79 43,00 2,95 0,446 1 180 0 17.04 D II b) 3 13,21 40,00 2,77 0,469 975 0 17.04 D II b) 4 11,25 33,50 2,31 0,473 520 0 18.06 B I 5,50 17,00 1,17 0,224 0 0 18.06 B II a) 11,22 36,00 2,48 0,443 485 0 18.06 B II b) 16,02 52,00 3,57 0,628 688 0 18.06 C I 11,74 37,50 2,57 0,277 1 454 2,21 18.06 C II a) 1 4,53 13,00 0,89 0,197 0 0 18.06 C II a) 2 5,53 16,00 1,09 0,240 0 0 18.06 C II b) 1 9,94 30,00 2,08 0,410 451 0 18.06 C II b) 2 11,94 37,00 2,54 0,488 535 0 18.06 C II b) 3 13,84 43,00 2,98 0,558 613 0 18.06 C II b) 4 16,24 51,00 3,53 0,651 714 0 18.06 Dia) (') 21,88 71,50 4,93 0,849 935 0 . 7 . 80 Official Journal of the European Communities No L 165 /7 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 18.06 D I b) (') O 21,88 71,50 4,93 0,849 935 0 18.06 D II a) 1 11,43 35,50 2,44 0,466 511 0 18.06 D II a) 2 (') 11,43 35,50 2,44 0,466 511 0 18.06 D II b) 1 35,03 115,00 7,92 1,357 1 486 0 18.06 D II b) 2 aa) 19,14 60,50 4,17 0,766 840 0 18.06 D II b) 2 bb) 35,03 115,00 7,92 1,357 1 486 0 18.06 D II c) (2) 19.02 B II a) 4 aa) (6) 4,47 12,50 0,87 0 1 651 3,37 19.02 B II a) 5 aa) (6) 6,81 19,50 1,33 0 2 515 5,14 19.03 A O 10,21 29,00 1,99 3 773 7,7 1 19.03 B I O 10,21 29,00 1,99 3 773 7,7 1 19.03 B II O 8,88 25,00 1,73 3 281 6,71 19.04 5,90 16,50 1,15 0 2 178 4,45 19.08 B I a) 5,03 14,50 0,99 0,219 0 0 19.08 B I b) 9,05 26,00 1,78 0,393 433 0 19.08 B II a) 2,31 0 0 0 854 0 19.08 B II b) 1 4,83 13,50 0,94 0 974 0 19.08 B II b) 2 (J) 13,41 42,00 2,89 0,390 1 338 0 19.08 B II c) 1 5,83 16,50 1,14 0 1 022 0 19.08 B II c) 2 (') 14,42 45,00 3,09 0,434 1 386 0 19.08 B II d) 1 7,34 21,00 1,44 0 1 094 0 19.08 B II d) 2 (') 15,93 49,00 3,38 0,500 1 459 0 19.08 B III a) 1 4,04 0 0 0 1 494 3,05 19.08 B III a) 2 (') 14,78 46,50 3,22 0,327 1 949 3,05 19.08 B III b) 1 5,55 15,50 1,08 0 1 566 3,05 19.08 B III b) 2 (') 14,14 44,00 3,03 0,310 1 930 3,05 19.08 B III c) 1 8,07 23,00 1,58 0 1 686 3,05 19.08 B III c) 2 (') . 15,29 47,50 3,26 0,416 1 707 2,40 19.08 B IV a) 1 5,78 16,50 1,13 0 2 134 4,36 19.08 B IV a) 2 (') 11,50 35,00 2,42 0 2 377 4,36 19.08 B IV b) 1 6,71 19,00 1,31 0 1 993 3,93 19.08 B IV b) 2 O 14,42 44,50 3,08 0,271 2 196 3,65 19.08 B V a) 6,93 19,50 1,35 0 2 561 5,23 19.08 B V b) 7,36 21,00 1,44 0 2 395 4,80 21.07 C I 5,50 17,00 1,17 0,224 0 0 21.07 C II a) 11,22 36,00 2,48 0,443 485 0 21.07 C II b) 16,02 52,00 3,57 0,628 688 0 21.07 D I a) 1 26,84 88,00 6,08 1,035 1 140 o ' No L 165 /8 Official Journal of the European Communities 1 . 7 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 21.07 D I a) 2 36,02 118,50 8,17 1,391 1 522 0 21.07 D I b) 1 2,39 0 0 0 0 0 21.07 D I b) 2 4,40 14,50 1,00 0 0 0 21.07 D I b) 3 32,02 105,50 . 7,26 1,236 1 353 0 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) (5) 21.07" G II a) 1 (3)(*) 8,01 26,50 1,82 0,309 0 0 21.07 G II a) 2 aa) (s) O 10,32 33,00 2,27 0,259 1 192 0 21.07 G II a) 2 bb) (') (') 11,47 36,00 2,49 0,234 1 619 2,62 21.07 G II a) 2 cc) (') O 12,63 39,50 2,72 0,209 2 045 3,49 21.07 G II b) 1 C) O 9,41 30,50 2,09 0,370 406 0 21.07 G II b) 2 aa) (') O 11,32 35,50 2,46 0,303 1 240 0 21.07 G II b) 2 bb) (*) O 12,48 39,00 2,69 0,278 1 667 2,62 21.07 G II c) 1 (')(') 10,52 33,50 2,31 0,418 458 0 21.07 G II c) 2 aa) (8) (') 12,83 40,00 2,76 0,368 1 312 0 21.07 G II c) 2 bb) (') O 13,70 42,50 2,93 0,350 1 632 2,40 21.07 G II d) 1 12,53 39,00 2,70 0,506 555 0 21.07 G II d) 2 14,55 45,00 3,10 0,462 1 302 0 21.07 G II e) 15,55 48,00 3,30 0,637 699 0 21.07 G III a) 1 16,01 52,50 3,63 0,618 676 0 21.07 G III a) 2 aa) 18,32 59,00 4,08 0,568 1 530 0 21.07 G III a) 2 bb) 19,48 62,50 4,31 0,543 1 957 2,62 21.07 G III b) 1 17,42 56,50 3,91 0,679 744 0 21.07 G III b) 2 19,33 62,00 4,28 0,612 1 578 0 21.07 G III c) 1 18,52 60,00 4,13 0,727 797 0 21.07 G III c) 2 20,55 65,50 4,52 0,683 1 544 0 21.07 G III d) 1 20,54 65,50 4,52 0,815 893 0 21.07 G III d) 2 21,40 68,00 4,69 0,796 1 213 0 21.07 G III e) 22,05 70,00 4,82 0,880 965 0 21.07 G IV a) 1 24,01 79,00 5,45 0,927 1 015 0 21.07 G IV a) 2 26,32 85,50 5,90 0,877 1 868 0 21.07 G IV b) 1 25,42 83,00 5,72 0,988 1 082 0 21.07 G IV b) 2 26,91 87,00 6,01 0,956 1 631 0 21.07 G IV c) 26,53 86,00 5,94 1,036 1 135 0 21.07 G V a) 1 36,02 118,50 8,17 1,391 1 522 0 1 . 7 . 80 Official Journal of the European Communities No L 165/9 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden ' Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 21.07 G V a) 2 36,60 120,00 8,29 1,379 1 735 0 21.07 G V b) 37,03 121,50 8,37 1,434 1 570 0 21.07 G VI a IX (5 ) 29.04 C III a) 1 6,30 18,00 1,23 0 2 327 4,76 29.04 C III a) 2 9,05 26,00 1,78 0,393 433 0 29.04 C III b) 1 8,97 25,50 1,75 3 315 6,78 29.04 C III b) 2 12,88 36,50 2,53 0,559 616 0 35.05 A 6,92 19,50 1,35 0 2 557 5,23 38.19 T I a) 6,30 18,00 1,23 0 2 327 4,76 38.19 T I b) 9,05 26,00 1,78 0,393 433 0 38.19 T II a) 8,97 25,50 1,75 3 315 6,78 38.19 T II b) 12,88 36,50 2,53 0,559 616 0 Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 5 6 7 8 19.03 A O 0,220 19.03 B I o 0,220 19.03 B II o 0,191 29.04 C III b) 1 0,193 38.19 T II a) 0,193 No L 165/ 10 Official Journal of the European Communities 1.7 . 80 (') Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ ©, le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois , lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus , ce dernier est appliquÃ © . (') For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis of the respective quantities of common wheat, sugar and butter shown in the Annex to Regulation (EEC) No 1060/69 , reduced by 10 %, with reference to the coefficients shown in footnote (4) of Part 5 'Milk and milk products ' of this Annex . (') In the case of goods not containing added whey or lac ­ tose, the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and /or of skimmed-milk powder contained in such goods . How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above , the latter shall be applied . ( 5) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge, um 10 % vermindert, an Weichweizen , Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind , unter Be ­ zugnahme auf die Koeffizienten , die in der FuÃ note (4) des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren , die keine zugesetzte Molke oder Milchzuk ­ ker enthalten , wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und/oder Magermilchpulver berechnet . Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte , dann gilt der letztere . (') Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero, di zucchero e di burro, indicate nell'allegato del regolamento (CEE) n . 1060/69, diminuite del 10 % rife ­ rendosi ai coefficienti indicati nella nota (4) della parte 5a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia , se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica . (') Voor uitvoer naar derde landen en in intracommunau ­ taire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe, suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060/69 , verminderd met 10 % , met toepassing van voetnoot (4) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage . (') Voor goederen die geen toegevoegde wei of lactose be ­ vatten , wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat . Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag, wordt dit laatste bedrag toegepast. (') Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede , sukker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter, som er angi ­ vet i fodnote (4) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer, som ikke indeholder tilsat valle eller lactose, beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b, der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b , anvendes dog sidstnÃ ¦vnte . ( 2) Montants applicables , selon le cas , aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun . ( 4) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res , l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu ,  la teneur en lactosÃ ©rum et/ou lactose ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ ©( J ) Amounts applicable as appropriate on goods falling un ­der subheadings 21.07 G VI to IX . par 100 kilogrammes de produit fini .(') BetrÃ ¤ge , die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .(') Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX . ( J ) De bedragen die , naar gelang van het geval , op de pro ­ dukten van onderverdeling 21.07 G VI tot en met IX van toepassing zijn . ( 2 ) BelÃ ¸b, der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX. ( 4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (*) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã "l'annexe du rÃ ¨ ­ glement (CEE) n ° 1060/69, diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note (4) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe . ( 4) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : 1.7 . 80 Official Journal of the European Communities No L 165/ 11 ( s) Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten, suiker of melk of zuivel ­ produkten, van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld .  den tatsÃ ¤chlichen Gewichtsanteil an Magermilchpul ­ ver,  den Gehalt an zugesetzter- Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet. ( s ) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gÃ ¥r, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne . (4) All'atto dell'espletamento delle formalitÃ doganali , l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati , nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito . L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce . (') Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (*) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (*) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. (') Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg . (4) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose, als ­ mede het lactosegehalte van de toegevoegde wei (') Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder. per 100 kg eindprodukt. (4) Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­vÃ ¦gt 1 kg og derunder. Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder. ( 7) Pour les marchandises relevant de cette sous-position , le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes . ( 7) For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar pro ­ ducts . (4) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦l ­ dende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen ,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold , pr. 100 kg fÃ ¦rdigvarer. Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver . (') Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­ rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . ( 7) Per le merci comprese in questa sottovoce, l'importo compensativo monetario si applica solo in funzione del peso della pasta .( 5 ) Montant rÃ ©sultant de l'application , aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion , de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire appli ­ cable, selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat . ( 7) Voor produkten die onder deze onderverdeling vallen , wordt het monetaire compenserende bedrag uisluitend op basis van het gewicht van de deegwaren toegepast . ( 7) For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni , spaghetti og lignende varer.( s) Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . (*) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen, an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . (*) Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas , le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974/71 , (*) Importo risultante dall'applicazione ai quantitativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile , secondo la loro specie , ai detti prodotti agricoli scambiati come tali . No L 165/ 12 Official Journal of the European Communities 1 . 7 . 80 Tuttavia, se debbono essere riscossi gli importi compen ­ sativi , detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit. Toutefois, les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (*) Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend ; in dat geval moet net compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 % . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . (*) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ ducts incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities' carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose' have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr . 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat , der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed , skal det i den dertil foreskrevne erklÃ ¦ring angives , hvor ­ vidt der er tilsat valle og/eller lactose til produktet . De monetÃ ¦re udligningsbelÃ ¸b , der er fastsat, finder dog anvendelse , sÃ ¥fremt de skal opkrÃ ¦ves . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag BewÃ ¤hrt. In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben , ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen . (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (") ne s'appli ­ 3uent pas aux marchandises en emballages immÃ ©diats'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme . (') The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (') Der erste und zweite Unterabsatz des Vermerks (') gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg. (') Il primo e il secondo comma della nota (') non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg. (*) Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n . 1060/69 diminuito del 10 % . All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n. 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodotto sono stati aggiunti o meno siero di latte e/o lattosio . (*) De eerste en tweede alinea van voetnoot (') zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden . O FÃ ¸rste og andet stykke i bemÃ ¦rkning (') gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder. 1 . 7 . 80 Official Journal of the European Communities No L 165/ 13 ANNEX II Coefficients provided for in Article 4 (3) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-912 0-983 __ 1-010 0-983 _  Milk and milk products 0-902 0-978  1-010 0-983   of Regulation (EEC) No 1059/69 0-912 0-983  1-010 0-983   Pigmeat 0-902 0-981  1-056 0-983   Sugar and isoglucose 0-912 0-983  1-010 0-983   Cereals 0-902 0-981  1-095 1-010 1-037  Eggs and poultry and albumins 0-902 0-981  1-095 1-010 1-037  Wine 0-902   1-056   No L 165/ 14 Official Journal of the European Communities 1.7 . 80 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 1 July 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Germany Cereals , poultrymeat and eggs Pigmeat 0-887744 0-887744 1 August 1980 1 November 1980 Benelux Cereals , poultrymeat and eggs Pigmeat 0-893064 0-893064 / 1 August 1980 1 November 1980 Italy Cereals, poultrymeat and eggs Pigmeat 0-114895 0-188042 1 August 1980 1 November 1980 France Cereals , poultrymeat and eggs 0-0 1 August 1980 United Kingdom Cereals, poultrymeat and eggs 1-78947 ( l ) 1 August 1980 (') The adjusted advance-fixed monetary compensatory amounts thus assessed will apply as levies on import and grants on export. NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity. 1.7 . 80 Official Journal of the European Communities No L 165/ 15 ANNEX IVa Adjustments to monetary compensatory amounts fixed in advance to be made pursuant to Article 7 (2) of Regulation (EEC) No 243/78 The compensatory amounts referred to in Part 7 of Annex I to Regulation (EEC) No 2140/79 and fixed in advance with effect from 1 June 1980 are, following application of the coefficients referred to in Article 7 ( 1 ) of Regulation (EEC) No 243/78 , multiplied by the following coefficients : Member States Sector concerned Coefficient Application to imports and exports occurring with effect from Germany Benelux Italy United Kingdom ' Sugar and isoglucose 1 06689 1 July 1980